                   Case 19-12269-CSS               Doc 1259           Filed 07/02/20      Page 1 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )     Chapter 11
                                                                  )
    MTE HOLDINGS LLC, et al.,                                     )     Case No. 19-12269 (CSS)
                                                                  )
              Debtors.1                                           )     (Jointly Administered)
                                                                  )
                                                                  )
                                                                  )
    JW POWERLINE, LLC,                                            )
                                                                  )
              Plaintiff,                                          )
                                                                  )
    v.                                                            )     Adv. Proc. No. 20-______ (CSS)
                                                                  )
    MDC ENERGY LLC,                                               )
    MDC TEXAS OPERATOR LLC,                                       )
    MDC REEVES ENERGY LLC, and                                    )
    NATIXIS, NEW YORK BRANCH,                                     )
                                                                  )
              Defendants.                                         )
                                                                  )

    COMPLAINT AND REQUEST FOR DECLARATORY JUDGMENT TO DETERMINE
     VALIDITY, PRIORITY, AND EXTENT OF MECHANIC’S AND MATERIALMAN’S
               LIENS AND MINERAL LIENS ON DEBTORS’ PROPERTY

             JW Powerline, LLC (“JW” or “Plaintiff”), by and through its undersigned counsel, hereby

files this Complaint and Request for Declaratory Judgment to Determine Validity, Priority, and

Extent of Mechanic’s and Materialman’s Liens and Mineral Liens on Debtors’ Property (the

“Complaint”), pursuant to Rule 7001 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), the Final Order Under Bankruptcy Code Sections 105(a), 361, 362, 363,

503, and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral;


1
         The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770);
         MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy
         LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.



DM_US 169850166-3.T19421.0010
                Case 19-12269-CSS         Doc 1259      Filed 07/02/20    Page 2 of 15




(II) Grating Adequate Protection to Prepetition Secured Parties; (III) Modifying Automatic Stay;

and (IV) Granting Related Relief [Docket No. 1092] (the “Final Cash Collateral Order”), and the

Order Establishing Procedures to Determine the Validity, Priority, and Extent of Liens Asserted

by Statutory Lien Claimants [Docket No. 1150] (the “Lien Procedures Order”), to determine the

validity, priority, and extent of its statutory mechanic’s and materialman’s liens and mineral liens

under applicable state law on certain property of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), and respectfully alleges as follows:

                                               PARTIES

         1.        Plaintiff JW Powerline, LLC is a Texas limited liability company with its principal

place of business in Midland, Texas.

         2.        Defendant MDC Energy LLC (“MDC”) is a limited liability company organized

under the laws of the State of Delaware with its principal place of business in Indianapolis, Indiana.

         3.        Defendant MDC Texas Operator LLC (“MDC Texas”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

         4.        Defendant MDC Reeves Energy LLC (“MDC Reeves”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

         5.        Defendant Natixis, New York Branch (“Natixis”) is the administrative agent on

behalf of certain lenders and other parties (collectively, the “Lenders,” and together with Natixis,

the “Prepetition Secured Parties”) in connection with a $60 million credit facility under that certain

Credit Agreement dated as of September 17, 2018 (the “Credit Agreement”) with Defendant MDC.

                                    JURISDICTION AND VENUE


                                                    2

DM_US 169850166-3.T19421.0010
                Case 19-12269-CSS         Doc 1259      Filed 07/02/20     Page 3 of 15




          6.       Defendants MDC, MDC Texas, and MDC Reeves (collectively, the

“Debtor Defendants”) are Debtors in the above-captioned chapter 11 cases (the “Cases”) pending

before the United States Bankruptcy Court for the District of Delaware (the “Court”).

         7.        Defendant Natixis has submitted to the jurisdiction of this Court.

         8.        This Court has jurisdiction over the Cases and this Complaint pursuant to 28 U.S.C.

§§ 157(a) and 1334(a), and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant

declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, section 105 of title 11 of the

United States Code (the “Bankruptcy Code”), and Bankruptcy Rules 7001(2) and 7001(9).

         9.        Venue of the Cases and this adversary proceeding in this District is proper under

28 U.S.C. §§ 1408 and 1409.

         10.       Pursuant to Bankruptcy Rule 7008 and rule 7008-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), Plaintiff consents to the Court’s entry of a final judgment or order

with respect to the adversary proceeding if it is determined that the Court, absent consent of the

parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                                        NATURE OF ACTION

         11.       This is an action pursuant to Bankruptcy Rules 7001(2) and 7001(9) and 28 U.S.C.

§ 2201.

         12.       By this Complaint, JW seeks a judgment determining the priority of JW’s statutory

mechanic’s and materialman’s liens and mineral interest liens and the prepetition and post-petition

liens and security interests of the Prepetition Secured Parties. Specifically, JW seeks a


                                                    3

DM_US 169850166-3.T19421.0010
                Case 19-12269-CSS         Doc 1259     Filed 07/02/20    Page 4 of 15




determination that (a) JW holds valid, fully-perfected, and enforceable statutory mechanic’s and

materialman’s liens on certain of the Debtor Defendants’ property (the “M&M Liens”), (b) JW

holds valid, fully-perfected, and enforceable statutory mineral interest liens on certain of the

Debtor Defendants’ property (the “Mineral Liens,” and together with the M&M Liens, the

“Liens”), and (c) such valid, fully-perfected, and enforceable Liens are senior in priority to the

prepetition and post-petition lien claims of the Prepetition Secured Lenders.

                                  PROCEDURAL BACKGROUND

         13.       On November 8, 2019, (the “Petition Date”), the Debtor Defendants filed voluntary

petitions under chapter 11 of the Bankruptcy Code.

         14.       Pursuant to the Agreement (as defined below), commencing in 2015, JW

continuously furnished labor and materials for (a) the improvement of the property (inclusive of

the applicable collateral silos, the “Specified Property”) set forth in the Affidavits for Mechanic’s

and Materialman’s Lien (collectively and including any and all amendments, the “M&M Lien

Affidavits”), and (b) the construction, service, and maintenance related to the Specified Property

in connection with certain oil and water wells on certain mineral properties set forth in the

Affidavits in Support of Lien Against Mineral Property (collectively and including any and all

amendments, the “Mineral Lien Affidavits,” and together with the M&M Lien Affidavits, the

“Lien Affidavits”).

         15.       On April 10, 2020, JW filed proof of claim No. 530 against Debtor MDC Texas

asserting secured claims of $1,454,003.78 in the aggregate under Chapter 56 of the Texas Property

Code in connection with the Mineral Liens (“Claim No. 530”).




                                                   4

DM_US 169850166-3.T19421.0010
                Case 19-12269-CSS            Doc 1259        Filed 07/02/20        Page 5 of 15




         16.       On April 10, 2020, JW filed proof of claim No. 531 against Debtor MDC Reeves

asserting secured claims of $1,454,003.78 in the aggregate under Chapter 56 of the Texas Property

Code in connection with the Mineral Liens (“Claim No. 531”).

         17.       On April 10, 2020, JW filed proof of claim No. 532 against Debtor MDC asserting

secured claims of $5,804,712.22 in the aggregate under Chapter 53 and Chapter 56 of the Texas

Property Code in connection with the M&M Liens and the Mineral Liens, respectively

(“Claim No. 532,” and together with Claim No. 530 and Claim No. 531, the “JW Claims”).2

         18.       Upon information and belief, the Debtors do not contest the amounts set forth in

the JW Claims.

         19.       On May 15, 2020, the Court entered the Final Cash Collateral Order.

         20.       On June 2, 2020, the Court entered the Lien Procedures Order, pursuant to which

statutory lienholders asserting liens of a higher priority than those asserted by the Prepetition

Secured Lenders are required to file a complaint thirty (30) days following entry of the Lien

Procedures Order, or July 2, 2020. See Lien Procedures Order at ¶ 2.II.A.

         21.       On June 8, 2020, pursuant to the Lien Procedures Order, Natixis filed

Administrative Agent’s Statement Regarding Lien Perfection and Priority Dates [Docket No.

1174] (the “Natixis Statement”).




2
    The Lien Affidavits are exhibits to the JW Claims. The JW Claims (inclusive of the Lien Affidavits and all other
    documentation) are attached hereto as Exhibits A through C and are incorporated herein as if set forth in full.
                                                         5

DM_US 169850166-3.T19421.0010
                Case 19-12269-CSS            Doc 1259        Filed 07/02/20        Page 6 of 15




                                      FACTUAL BACKGROUND

         A.        JW Provided Goods, Equipment, Services, and Materials to the Debtors
                   Commencing in 2015

         22.       On July 29, 2015, MDC3 and Jim F. Webb Inc., d/b/a JW Powerline Construction4

entered into that certain Master Services and Supply Contract (the “Agreement”).5 Under the

Agreement, JW provided “. . . Services for the operation or construction of properties and facilities

for exploration for, or the development or production of oil, gas or other minerals and/or the

purchase or rental of Goods and Equipment related to such activities[]” in connection with the

Specified Property set forth in the Lien Affidavits. See Agreement, at § 3.1.6

         23.       As set forth in detail in the Lien Affidavits, JW provided Goods, Equipment, and

Services (as each term is defined in the Agreement) on a continuous, routine, and uninterrupted

basis commencing on or about August 28, 2015 and ending on or about May 13, 2020 to enable

the Debtor Defendants to produce oil, gas, and other production by-products within and around

the area covered by the Specified Property. See Lien Affidavits; see also Ankura Lien Data.

         B.        Prepetition Secured Parties in 2018

         24.       On September 17, 2018, prior to the Cases and as set forth in the Debtors’ Motion

for Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing




3
    The Agreement is with Defendant MDC, the mineral interests are owned by Defendant MDC Reeves, and upon
    information and belief, MDC Texas operates producing gas wells in connection with such mineral interests.
4
    JW Powerline Construction was converted to JW Powerline, LLC in June of 2016 and therefore, is a successor in
    interest under the Agreement.
5
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to such terms in the Agreement.
6
    Under the Agreement, the term “Services” means “all services, labor and work, performed by [JW] for the benefit
    of [MDC] or pursuant to the [Agreement] or otherwise performed in connection with any Goods or Equipment,
    including delivery thereof and any warranties associated therewith.” Agreement, at § 2.1. The term “Equipment”
    means “all equipment, manufactured articles, materials, machinery and supplies used or employed in connection
    with the Goods or Services. Id. The term “Goods” means “all equipment, manufactured articles, materials,
    machinery and supplies conveyed, supplied or leased to [MDC] by [JW].” Id.
                                                        6

DM_US 169850166-3.T19421.0010
                Case 19-12269-CSS         Doc 1259      Filed 07/02/20    Page 7 of 15




Adequate Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C.

§§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules

4001(b) and (c) and Local Rule 4001-2 [Docket No. 49] (the “Cash Collateral Motion”), the

Prepetition Secured Parties made certain loans and extensions of credit to MDC under that certain

credit agreement entered into between MDC and Natixis, dated as of September 17, 2018 (together

with all related documentation, the “Credit Documents”). In connection with the Cash Collateral

Motion, the Prepetition Secured Parties have asserted that, under the Credit Documents, MDC and

certain affiliated guarantors granted senior security interests in, and continuing, valid, binding,

enforceable, and perfected first priority liens on, any interest in any kind of property or asset,

whether real or personal, tangible or intangible. The Prepetition Secured Parties assert that their

security interests extend to oil and gas leasehold interests, working interests, and associated

property rights.

         25.       The security instruments for the Credit Documents were not filed against the Debtor

Defendants’ real property interests in Reeves County, Texas—and thus the security interests of the

Prepetition Secured Parties were not perfected as to any collateral in that county—until September

25, 2018. See Natixis Statement, at ¶ 2.

         26.       Pursuant to the Cash Collateral Order, the Debtors (including the Debtor

Defendants) have stipulated to the Prepetition Secured Parties’ claim and security interests. See

Final Cash Collateral Order, at paragraphs C, D, E, and F. Pursuant to paragraph 23 of the Final

Cash Collateral Order, the Debtors’ admissions and stipulation regarding the Prepetition Secured

Parties’ claims and security interests are generally binding on all other parties-in-interest subject

to a challenge period as set forth therein. However, paragraph 23 of the Final Cash Collateral Order

expressly carves out certain “Statutory Lienholders” (such as JW) from this challenge period in


                                                    7

DM_US 169850166-3.T19421.0010
                Case 19-12269-CSS         Doc 1259      Filed 07/02/20      Page 8 of 15




order to preserve or protect the priority of their respective statutory liens or security interests. Final

Cash Collateral Order, at ¶ 23. That paragraph further provides that nothing set forth in the Final

Cash Collateral Order “shall modify the priority of any valid, perfected and non-avoidable

statutory lien in existence on the Petition Date or perfected subsequent to the Petition Date as

permitted by section 546(b) of the Bankruptcy Code.” Id. A justiciable controversy exists as to the

competing priority of its statutory Liens with the prepetition and post-petition liens of the

Prepetition Secured Parties.

         27.       Furthermore, pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code,

the Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective

as of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See id., at ¶¶ 4(a) and 4(b). The post-petition

adequate protection liens granted to the Prepetition Secured Parties are (i) made expressly

subordinate to “Permitted Prior Liens” (as defined therein) and (ii) provided the same relative

priority with post-petition replacement liens granted to “Statutory Lienholders” (as defined

therein) as the underlying prepetition liens of the parties as of the Petition Date. Furthermore,

paragraphs 4(a) and 4(b) of the Final Cash Collateral Order do not provide priming liens to the

Prepetition Secured Parties. Id. Both paragraphs expressly provide that the priority of such

adequate protection liens “shall be the same as the relative priorities of the underlying liens as they

existed as of the Petition Date or as perfected subsequent to the Petition Date as permitted by

section 546(b) of the Bankruptcy Code.” Id.

         C.        JW Has Priority Liens Ahead of the Prepetition Secured Parties

         28.       JW disputes the Prepetition Secured Parties’ prepetition and post-petition security

interests to the extent that the Prepetition Secured Parties assert that such security interests are


                                                    8

DM_US 169850166-3.T19421.0010
                Case 19-12269-CSS       Doc 1259     Filed 07/02/20      Page 9 of 15




superior to the valid, fully-perfected, and enforceable M&M Liens and/or Mineral Liens of JW as

described herein.

                      i.    The M&M Liens

         29.       Under applicable Texas law, the M&M Liens encumber the following interests in

the Specified Property—the house, building, fixtures, or improvements, the land reclaimed from

overflow, or the railroad and all of its properties, and to each lot of land necessarily connected or

reclaimed that is not more than 50 acres from the Specified Property. See TEX. PROP. CODE §

53.022 (a) and (d); Moore v. Brenham Ready Mix, Inc., 463 S.W.3d 109, 118 (Tex.App.-Houston

2015, no pet.); First Nat’l Bank in Dallas v. Whirlpool Corp., 517 S.W.2d 262, 266, 269 (Tex.

1975) (holding that a statutory mechanic’s lien was meant to encompass “realty and such personal

property as has been incorporated or consumed in the construction or repair thereof or delivered

for such purposes”); Blanco, Inc. v. Porras, 897 F.2d 788, 792-793 (5th Cir. 1990) (“section

53.022(d) . . . explicitly limit[s] a mechanics’ lien on rural land to fifty acres”). The M&M Liens

secure payment for “the labor done or material furnished for the construction or repair” and “the

specially fabricated material, even if the material has not been delivered or incorporated into the

construction or repair, less its fair salvage value.” Id. at § 53.023; Addison Urban Dev. Partners,

LLC v. Alan Ritchey Materials Co., LC, 437 S.W.3d 597, 608 (Tex. App.-Dallas 2014, no pet.)

(defining “labor”); Lyda Swinerton Builders, Inc. v. Cathay Bank, 409 S.W.3d 221, 240 (Tex.

App.-Houston 2013, pet. denied) (defining “material”). Courts “liberally construe the statutes

providing for materialman’s liens for the purpose of protecting laborers and materialmen.” Moore,

463 S.W.3d at 118 (quoting First Nat’l Bank in Graham v. Sledge, 653 S.W.2d 283, 288 (Tex.

1983)) (internal quotation marks omitted).




                                                 9

DM_US 169850166-3.T19421.0010
               Case 19-12269-CSS          Doc 1259       Filed 07/02/20     Page 10 of 15




         30.       Once secured by filing a lien affidavit and perfected, the inception date of the M&M

Liens relates back to JW’s “commencement of construction of improvements or delivery of

materials to the land on which the improvements are to be located and on which the materials are

to be used.” Id. at § 53.124; Lyda Swinerton Builders, 409 S.W.3d at 229-230 (“As a general rule,

a properly perfected mechanic’s lien ‘relates back’ to a time referred to as the inception of the lien

for the purpose of determining lien priorities.”) (quoting Diversified Mortg. Inv’rs. v. Lloyd D.

Blaylock Gen. Contractor, Inc., 576 S.W.2d 794, 800 (Tex. 1978)); In re Meg Petroleum Corp.,

61 B.R. 14, 20 (Bankr. N.D. Tex. 1986) (“[T]he Court finds that for purposes of Texas law the

mechanic’s and materialmen’s lien filed by a mineral contractor automatically [sic] relates back to

the date that it first furnishes materials and services to the oil and gas lease so long as the contractor

files a lien affidavit in the proper county clerk’s office within six months of concluding its activities

on the tract.”). Further, the M&M Liens attach to the Specified Property “in preference to any prior

lien, encumbrance, or mortgage on the land on which it is located . . . .” Id. at § 53.123; Matter of

Waller Creek, Ltd., 867 F.2d 228, 233 n.4 (5th Cir. 1989) (“the inception date of a mechanic’s lien

will determine its priority”).

         31.       As set forth in the Lien Affidavits, as supported by the Ankura Lien Data, JW

commenced providing the Goods, Equipment, and Services with respect to the Specified Property

on or about August 28, 2015 through on or about May 13, 2020. Accordingly, JW’s M&M Liens

have priority over the prepetition and post-petition liens of the Prepetition Secured Parties.

                     ii.    The Mineral Liens

         32.       Under applicable Texas law, the Mineral Liens encumber the following interests in

the Specified Property: (i) the interest of the contracting party and the interest of any mineral

property owner on whose behalf the contracting party contracted, (ii) the interest of identified


                                                    10

DM_US 169850166-3.T19421.0010
               Case 19-12269-CSS           Doc 1259       Filed 07/02/20     Page 11 of 15




working interest owners with a recorded assignment as of the applicable mineral lien inception

date; and (iii) the interest of any working interest owner without a recorded assignment as of the

applicable mineral lien inception date. See Bandera Drilling Co. v. Lavina, 824 S.W.2d 782 (Tex.

App.-Eastland 1992, no writ); Trevor Rees-Jones, Tr. for Atkins Petroleum Corp. v. Trevor Rees-

Jones, Tr. for Apache Services, Inc., 799 S.W.2d 463 (Tex. App.-El Paso 1990, writ denied);

McCarty v. Halliburton Co., 725 S.W.2d 817 (Tex. App.-Eastland 1987, writ ref’d. n.r.e.).

Moreover, the mineral liens are generally considered as a remedial statute that should be given a

broad construction. See Dealers Elec. Supply Co. v. Scoggins Constr. Co., 292 S.W.3d 650, 658

(Tex. 2008).

         33.       Once secured by filing a lien affidavit and perfected, the inception date of JW’s

Mineral Liens on the Specified Property relates back to the commencement of the furnishing of

labor and/or materials on the subject Leases. See TEX. PROP. CODE § 56.004-005; Youngstown

Sheet & Tube Co. v. Lucey Products Co., 403 F.2d 135, 143 (5th Cir. 1968); In re Meg Petroleum

Corp., 61 B.R. 14, 20 (Bankr. N.D. Tex. 1986) (“[T]he Court finds that for purposes of Texas law

the mechanic’s and materialmen’s lien filed by a mineral contractor automatically [sic] relates

back to the date that it first furnishes materials and services to the oil and gas lease so long as the

contractor files a lien affidavit in the proper county clerk’s office within six months of concluding

its activities on the tract.”); Bandera Drilling 824 S.W.2d at 784; Trevor Rees-Jones 799 S.W.2d

at 463. As stated by the United States Bankruptcy Court for the Northern District of Texas, Texas

law provides that:


                   the inception date of a mineral contractor lien relates back to the date
                   work was first performed or materials first supplied, but the lien
                   does not affect an encumbrance that attached to land or a leasehold
                   before the lien’s inception. Thus, under the ‘first in time’ rules under
                   Texas . . . , [a lender] will only take first priority over a valid

                                                     11

DM_US 169850166-3.T19421.0010
               Case 19-12269-CSS               Doc 1259    Filed 07/02/20     Page 12 of 15




                   [mineral lienholder] on a particular oil and gas lease where [such
                   lender] perfected its lien prior to the date that the [mineral
                   lienholder] first provided labor or materials attributable to that lease.

Baker Hughes Oilfield Operations, Inc. v. Union Bank of Cal., NA (In re Cornerstone E&P Co.,

LLP), 435 B.R. 390, 399 (Bankr. N.D. Tex. 2010).

         34.       As set forth in the Lien Affidavits, as supported by the Ankura Lien Data, JW

commenced providing the Goods, Equipment, and Services on or about August 28, 2015 through

on or about May 13, 2020 in connection with the Specified Property. Accordingly, JW’s Mineral

Liens have priority over the prepetition and post-petition liens of the Prepetition Secured Parties.

                                    JUSTICIABLE CONTROVERSY

         35.       The Prepetition Secured Parties assert that they have valid, perfected, enforceable,

first-priority liens and security interests upon all of the Debtor Defendants’ assets, which include

the Specified Property, dating from their September 2018 Credit Documents and the Final Cash

Collateral Order.7 JW disputes that the Prepetition Secured Parties have first priority liens upon

the Specified Property, because JW’s M&M Liens and Mineral Liens relate back to the

commencement of its furnishing of the Goods, Equipment, and Services commencing in 2015 on

the subject Specified Property, while the alleged perfection of the security interests of the

Prepetition Secured Creditors did not occur until September 25, 2018, nearly three years after JW

commenced providing the Goods, Equipment, and Services.

         36.       Accordingly, JW seeks a declaratory judgment from the Court that its M&M Liens

and Mineral Liens are valid, perfected, and enforceable, and that JW’s M&M Liens and Mineral

Liens are senior to the asserted prepetition and post-petition lien claims of the Prepetition Secured

Parties. A declaratory judgment, which declares the extent, validity, and priority of competing lien


7
    See Final Cash Collateral Order, at n.4.
                                                      12

DM_US 169850166-3.T19421.0010
               Case 19-12269-CSS            Doc 1259     Filed 07/02/20   Page 13 of 15




claims on the Debtor Defendants’ property is authorized under Bankruptcy Rule 7001 and will

adjudicate disputed issues involved in this controversy between secured creditors in this Case.

                                       FIRST CLAIM FOR RELIEF
                                Declaratory Judgment Regarding M&M Liens

         37.       JW incorporates by reference the allegations set forth in paragraphs 1 through 36

above as if fully set forth herein.

         38.       This claim for relief arises under the Federal Declaratory Judgment Act, 28 U.S.C.

§ 2201 and Bankruptcy rules 7001(2) and 7001(9).

         39.       As set forth herein, JW has validly and timely recorded M&M Liens against the

Specified Property of the Debtor Defendants. These M&M Liens relate back to inception dates

prior to the recording of the competing security interests of the Prepetition Secured Parties, and

therefore JW holds a senior secured claim to the Prepetition Secured Parties.

         40.       Accordingly, JW respectfully requests a judgment of this Court declaring (i) that

JW holds valid, fully-perfected, and timely recorded M&M Liens against the Defendant Debtors’

properties, and (ii) that JW’s validly and timely recorded M&M Liens on the Specified Property,

with inception dates pre-dating the date of filing of the security interests of the Prepetition Secured

Parties, are senior secured claims to the prepetition and post-petition claims and interests of the

Prepetition Secured Parties in the Specified Property.

                                       SECOND CLAIM FOR RELIEF
                                Declaratory Judgment Regarding Mineral Liens

         41.       JW incorporates by reference the allegations set forth in paragraphs 1 through 40

above as if fully set forth herein.

         42.       This claim for relief arises under the Federal Declaratory Judgment Act, 28 U.S.C.

§ 2201 and Bankruptcy rules 7001(2) and 7001(9).


                                                    13

DM_US 169850166-3.T19421.0010
               Case 19-12269-CSS          Doc 1259       Filed 07/02/20    Page 14 of 15




         43.       As set forth herein, JW has validly and timely recorded Mineral Liens against the

Specified Property of the Debtor Defendants. These Mineral Liens relate back to inception dates

prior to the recording of the competing security interests of the Prepetition Secured Parties, and

therefore JW holds a senior secured claim to the Prepetition Secured Parties.

         44.       Accordingly, JW respectfully requests a judgment of this Court declaring (i) that

JW holds valid, fully-perfected, and timely recorded Mineral Liens against the Defendant Debtors’

properties, and (ii) that JW’s validly and timely recorded Mineral Liens on the applicable

Collateral Properties, with inception dates pre-dating the date of filing of the security interests of

the Prepetition Secured Parties, are senior secured claims to the prepetition and post-petition

claims and interests of the Prepetition Secured Parties in the Specified Property.

                                       PRAYER FOR RELIEF

         WHEREFORE, JW respectfully requests a judgment of the Court providing for the

following:

               A. A declaration that JW holds valid, perfected priority M&M Liens on the Specified

                   Property prior in time and superior in right to the prepetition and post-petition

                   claims and interests of the Prepetition Secured Parties;

               B. A declaration that JW holds valid, perfected priority Mineral Liens on the

                   Specified Property prior in time and superior in right to the prepetition and post-

                   petition claims and interests of the Prepetition Secured Parties;

               C. An award of attorneys’ fees and costs; and

               D. Any other relief the Court deems just and proper.




                                                    14

DM_US 169850166-3.T19421.0010
               Case 19-12269-CSS   Doc 1259    Filed 07/02/20   Page 15 of 15




 Dated: July 2, 2020                          /s/ Maris J. Kandestin
        Wilmington, Delaware                  David R. Hurst (I.D. No. 3743)
                                              Maris J. Kandestin (I.D. No. 5294)
                                              MCDERMOTT WILL & EMERY LLP
                                              The Nemours Building
                                              1007 North Orange Street, 4th Floor
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 485-3900
                                              Fax: (302) 351-8711
                                              Email: dhurst@mwe.com
                                                      mkandestin@mwe.com

                                              -and-

                                              Charles R. Gibbs (admitted pro hac vice)
                                              Eric C. Seitz (admitted pro hac vice)
                                              MCDERMOTT WILL & EMERY LLP
                                              2501 North Harwood Street, Suite 1900
                                              Dallas, Texas 75201-1664
                                              Telephone: (214) 295-8000
                                              Fax: (972) 232-3098
                                              Email: crgibbs@mwe.com
                                                      eseitz@mwe.com

                                              Attorneys for JW Powerline, LLC




                                          15

DM_US 169850166-3.T19421.0010
